Citation Nr: 1614325	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-30 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the Veteran's claim must be remanded for further development to ensure it is afforded every consideration.

On his October 2012 substantive appeal the Veteran requested a hearing at his local VA office before the Board to provide testimony in support of his claim.  He was scheduled for a hearing on February 3, 2016.  However, in January 2016 the Veteran indicated that he would be unable to appear at the February hearing for medical reasons and requested a video teleconference hearing.  Good cause having been shown, the Veteran should be rescheduled for a video teleconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video teleconference hearing before the Board.  

2.  After the hearing is conducted, if the Veteran withdraws the hearing request or if he fails to appear without good cause, the claim folder should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




